Registration No. 333-153643 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RENTRAK CORPORATION (Exact name of registrant as specified in its charter) Oregon (State of incorporation) 93-0780536 (IRS Employer Identification No.) One Airport Center 7mbassador Place Portland, OR (Address of principal executive offices) (Zip Code) The Executive Nonqualified Excess Plan (Full title of the plan) William P. Livek Chief Executive Officer Rentrak Corporation One Airport Center 7mbassador Place
